The court has the power of allowing 5 per cent commissions on the receipts and 5 per cent on the disbursements. The court has a discretionary power to allow less, but not more than 5 per cent.
The defendant, in this case, should not be allowed commissions on his own debt. The exception to the report for that reason must be allowed, and the judge will use his discretion upon the other point.  (691)
NOTE. — See McAuslan v. Green, 1 N.C. 260; Hodges v. Armstrong,14 N.C. 253; Walton v. Avery, 22 N.C. 405; see, also, this case, though not so fully reported, in 6 N.C. 331.